Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9-11 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over ROY et al. (US 2014/0265617., hereinafter ROY) in view of MILLER (US 2013/0020862 A1, hereinafter MILLER).

    PNG
    media_image1.png
    522
    774
    media_image1.png
    Greyscale

wirelessly charging a device  (See Fig.9, Item#720, discloses a load device) and a transmitter, having a coil (See Fig.9, Item#702, discloses a source resonator) and a controller configured to inductively transmit to the relay the power for wirelessly charging the device (See Par.155, discloses the repeater can include a controller to adjust the parameters of the repeater to ensure efficient energy transfer, also see par.84, discloses controlling the operating frequency of the power source to enhance the energy transfer between the one or more source resonators and receivers) , wherein the transmitter and the relay are separated by a medium (See Fig.9, discloses an air gap between the transmitter coil 702 and the repeater 706, ROY further discloses reducing the energy transfer drop by adjusting the value of the ratio of operating frequency to the resonant frequency),  However ROY does not disclose the method comprising: determining a coupling factor, k, between the coil of the transmitter and thecoil of the relay: and determining an operating frequency range, having a minimal operating frequency, fmin, and a maximal operating frequency, fmax. based on the coupling factor, k. 

MILLER discloses a regulation and energy management scheme in wireless charging wherein the operating frequency is determined based on the coupling coefficient (See Par.83, 
ROY and MILLER are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ROY (which discloses adjusting the operating frequency to enhance energy transfer between a transmitter and a receiver coil, Par.84) with that of MILLER by controlling the operating frequency based on the coupling factor for the benefit of enhancing the energy transfer.

As per claims 9 and 11, ROY and MILLER disclose the method and system of claims 1 and 10 as discussed above, wherein a ping frequency is determined as a function of the coupling factor, k and a joint resonance frequency, fj2 (See Par.83, discloses that the operating frequency increases with a higher coupling coefficient, such that at k=0.22 the operating frequency is 100 HZ more than when the k=0.20, the operating frequency can be a ping frequency or a power transmission frequency).
Claims 5-8, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROY in view of MILLER and in further view of KURS et al. (US 2010/0109445A1, hereinafter KURS).
As per claims 5, 7-8, 12 and 15-16, ROY and MILLER disclose the method and system of claims 1, 10 and 14 as discussed above, however wherein the coupling factor k is determined based on joint resonance frequencies, fj1, fj2 between the coil of the transmitter and the coil of the relay; wherein the operating frequency range is determined based on the joint resonance 
KURS discloses a wireless energy transfer system wherein the coupling factor is determined based on joint resonant frequencies between the coil of the transmitter and that of the receiver (See Par.111, discloses “the coupling coefficient … may be a strong function of the resonant frequencies”).
ROY, MILLER and KURS are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ROY and MILLER with that of KURS by determining the coupling factor based on the resonant frequencies for the benefit of achieving a higher Q between the coil (See KURS, Par.111)

As per claims 6, 13 and 17, ROY and MILLER disclose the method and system of claims 1, 10 and 14 as discussed above, however ROY and MILLER do not disclose wherein operating the transmitter while sweeping the operating frequency and measuring an output alternating current (AC) for each operating frequency.
KURS discloses a wireless energy transfer system wherein operating the transmitter while sweeping the operating frequency and measuring an output alternating current (AC) for each operating frequency (See Par.111, discloses “the coupling coefficient … may be a strong function of the resonant frequencies”).
ROY, MILLER and KURS are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ROY and MILLER with that of KURS 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ROY and MILLER with that of KURS operating the transmitter while sweeping the operating frequency and measuring an output alternating current (AC) for each operating frequency for the benefit of achieving a higher Q between the coil (See KURS, Par.396)

Conclusion
Applicant’s arguments with respect to claim(s) 1 and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859